Title: To John Adams from George Washington, 8 January 1794
From: Washington, George
To: Adams, John



Dear Sir,
Wednesday 8th. Jany. 1794.

I would thank you for giving the papers herewith sent a perusal—and for the result of it.—
I am now deliberating on the measure proper & necessary to be taken with respect to Mr. G——t and wish for aid in so doing; the critical state of things making me more than usually anxious to decide right in the present case.—
None but the heads of departments are privy to these papers, which I pray may be returned this evening or in the morning
With very sincere esteem & regard I am always / Your obedt. & affecte Servant

Go: Washington